Citation Nr: 0510806	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-05 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reopened and denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  A Notice of Disagreement was 
received in January 2002.  A hearing was held at the RO 
before a Decision Review Officer in December 2002.  A 
Statement of the Case was issued in January 2004.  A timely 
appeal was received in February 2004.  

The issue on appeal has been characterized as shown above 
because there was a prior final decision on this claim.  The 
Board has a legal duty to consider the requirement of whether 
new and material evidence has been submitted regardless of 
whether the RO did so.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

New and material evidence having been received and the 
veteran's claim reopened, the issue of service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1998, the RO denied the veteran's claim for 
service connection for a PTSD.  The veteran did not perfect 
an appeal of that decision and it is final.  

2.  The evidence received since July 1998 is new and material 
because it was not previously considered, it bears directly 
and substantially upon the specific matter under 
consideration, and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1998 RO rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2004).

2.  New and material evidence has been received and the 
veteran's claim for service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision contained herein to 
reopen, a discussion of VA's duty to assist and notify is not 
necessary.  

A review of the record reveals that the veteran's claim for 
service connection for PTSD was previously denied by a July 
1998 rating decision.  The January 2002 rating decision on 
appeal granted the reopening of the veteran's claim for 
service connection for PTSD, but determined that the evidence 
was insufficient to establish entitlement to service 
connected benefits because the evidence does not verify the 
veteran's claimed in-service stressors.  Regardless of the 
RO's actions, the Board must itself determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

Rating actions are final and binding based on evidence on 
file at the time the veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision.  The decision becomes final if an appeal 
is not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c).  Although the veteran filed a Notice of 
Disagreement as to the July 1998 rating decision and a 
Statement of the Case was issued, the veteran did not did not 
perfect his appeal as to his claim for PTSD.  It is, 
therefore, final.  38 U.S.C.A. § 7105.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  The veteran's claim to reopen 
was received in January 2001.  Since this claim was received 
before August 29, 2001, the law in effect when the claim was 
filed is applicable.  That is the standard discussed above.

The evidence received subsequent to July 1998 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

New evidence received since July 1998 consists of the 
veteran's statements and testimony and VA treatment records 
from April 2000 to November 2003.  Presuming the credibility 
of the above evidence, the Board finds that this evidence is 
new in that it was not previously of record.  The Board also 
finds that this evidence is "material" for purposes of 
reopening the claim since it relates to an unestablished fact 
(i.e., a diagnosis of PTSD).  Specifically, the VA treatment 
records from August 2000 forward show the veteran to have a 
diagnosis of PTSD.  The veteran's previous PTSD claim had 
been denied partly on the basis that the veteran had not 
demonstrated a current diagnosis of PTSD.  Assuming the 
credibility of this evidence, it provides a reasonable 
possibility of substantiating the claim.  

Accordingly, the Board finds that the evidence received 
subsequent to July 1998 is new and material and serves to 
reopen the claim for service connection for PTSD.  However, 
the Board cannot, at this point, adjudicate the reopened 
claim, as further assistance to the veteran is required to 
comply with VA's duty to notify and assist the veteran in 
developing his claim.  This is detailed in the REMAND below.





ORDER

New and material evidence having been received, the veteran's 
claim for service connection for PTSD is opened, and, to that 
extent only, the appeal is granted.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

Initially, the Board notes that, in January 2005, it received 
from the RO the reply of the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to the RO's request for 
verification of the veteran's claimed in-service stressors.  
The RO forwarded this evidence to the Board without first 
considering it and issuing a Supplemental Statement of the 
Case.  Any pertinent evidence submitted by the veteran or his 
representative before the Board but not considered by the 
agency of original jurisdiction (AOJ) must be referred to the 
AOJ for review unless the veteran or his representative 
waives, in writing, such right to AOJ review or the Board 
determines that the benefit(s) to which the evidence relates 
may be fully allowed on appeal without such referral.  38 
C.F.R. § 20.1304 (c).  Since the veteran has not provided a 
waiver of RO consideration, the RO is instructed to consider 
this new evidence upon remand and to take any further action 
necessary to assist the veteran in verifying his claimed in-
service stressors, including contacting the USASCRUR again.  

Finally, the Board notes that the veteran has not been 
examined for VA purposes to confirm his diagnosis of PTSD 
based on his claimed in-service stressors, (although VA 
treatment records reflect diagnoses of PTSD).  Should any of 
the veteran's claimed in-service stressors be verified, the 
veteran should be provided a VA PTSD examination to confirm 
the veteran's diagnosis based upon the verified in-service 
stressors.  

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession and has not already 
submitted.  See 38 C.F.R. § 3.159(b).

2.  The RO should review the reply 
submitted by the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) regarding verification of the 
veteran's claimed in-service stressors 
and, if necessary, contact the USASCRUR, 
or any other appropriate agency, for any 
further search of the veteran's 
company/unit records needed.

3.  If the RO determines that the record 
establishes the existence of a stressor 
or stressors, then the RO should arrange 
for the veteran to be accorded an 
appropriate VA PTSD examination.  The 
claims folder, or copies of all pertinent 
records, must be made available to the 
examiner for review prior to preparation 
of the examination report.

The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record.  
The examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms. The 
examiner is asked to determine (1) 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied, and (2) whether there is a 
nexus between PTSD and one or more of the 
in service stressors found to be 
established by the RO.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed.

The report of examination should include 
the complete rationale for all opinions 
expressed.

5.  Then, after ensuring the VA 
examination report is complete, and that 
any actions needed to ensure VA's duty to 
assist and notice obligations are 
accomplished, the RO should readjudicate 
the claim.  If such action does not 
resolve the claim, a supplemental 
statement of the case (SSOC) should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


